Citation Nr: 0734506	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-36 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October1992 to October 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The Board notes that the veteran's claim was received and 
initially adjudicated by the RO prior to enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) in November 
2000.  The RO denied the claim as not well grounded in August 
2000.  The veteran did not appeal that decision and it became 
final.  He filed a claim to reopen on November 1, 2002.  

Consequently, the RO sent the veteran the notice required 
under the VCAA in a January 2003 letter.  In that letter, the 
RO informed the veteran that because his claim had been 
previously denied in an unappealed rating decision, he was 
required to submit new and material evidence to reopen his 
claim.  In April 2003, the RO issued the rating decision 
currently on appeal, denying the veteran's claim for 
compensation based on a finding that no new and material 
evidence to reopen the veteran's claim had been submitted.

Because the August 2000 rating decision became final during 
the period beginning on July 14, 1999, and ending on the date 
of the enactment of the VCAA, the claim was denied as not 
well grounded, and the veteran filed the instant claim prior 
to November 9, 2002, the Board is going to adjudicate the 
veteran's claim on a de novo basis.  VAOPGCPREC 03-2001 
(January 22, 2001).

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Acting Veterans Law Judge in 
September 2007.  A transcript of the hearing is associated 
with the veteran's claims folder.




FINDING OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Schizophrenia was not present in service or within one 
year after the veteran's discharge from service and is not 
etiologically related to active service.


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
duty, and the incurrence or aggravation of schizophrenia 
during such service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for schizophrenia.  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in January 2003 and 
October 2006, to include notice that he submit any pertinent 
evidence in his possession, and notice of the type of 
evidence necessary to establish a disability rating or an 
effective date for his service connection claim.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

Finally, the Board notes that all service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The veteran contends that he has schizophrenia, which either 
began in or was aggravated by active military service.  
Specifically, he claims that his mental illness initially 
began after experiencing sexual abuse as a child, and that 
certain events in service (comments made to him by superiors) 
also adversely affected him.  He also claims that he 
displayed symptoms of psychiatric disability, such as 
depression and social isolation during service.  However, the 
veteran does not contend that he was actually diagnosed with 
or treated for a psychiatric disability before service or 
during active duty.  In fact, he claims that he did not have 
his first psychotic "break" until two years after his 
discharge.

The medical evidence of record indicates that the veteran 
does have a currently diagnosed psychiatric disability.  
During a March 2003 VA examination, the veteran was diagnosed 
with schizophrenia with inter-episode residual symptoms.  The 
report from an August 2000 VA examination and April 2000 
treatment records from J.K.M., MD, also show a diagnosis of 
paranoid schizophrenia.  Treatment records from Riverside 
Community Care in Boston, Massachusetts, dated from March 
1997 to December 1998 also show that during that time, the 
veteran was diagnosed with, among other things, 
schizophrenia, undifferentiated type.  In addition, VA 
outpatient treatment records show diagnoses and ongoing 
treatment for schizophrenia.

The evidence of record does not show that the veteran's 
currently diagnosed schizophrenia was present within one year 
of his discharge from service in October 1994 or that it is 
etiologically related to such service.  Service medical 
records are negative for evidence of any psychiatric 
disorder, and the report of examination for discharge in 
August 1994 shows that the veteran's psychiatric status was 
found to be normal.  In his April 2000 letter discussed 
above, J.K.M., MD, indicated that the veteran had been 
treated with antipsychotic medication since 1997, at the 
Landmark Medical Center.  The record also shows that during 
the August 2000 VA examination, the veteran reported that he 
was first treated for psychiatric problems in April 1997 at 
the Landmark Hospital in Rhode Island.  In addition, in a 
treatment report submitted in August 2006, F. Thacker of the 
Christian Counseling Services, indicates that he treated the 
veteran from December 1996 to February 1997 for issues of 
stress surrounding an inability to make decisions about many 
matters in his life.  Accordingly, the Board finds that the 
earliest evidence of any post-service treatment for 
psychiatric problems is from December 1996, more than one 
year after the veteran's discharge from service.

The only evidence of a nexus between the veteran's current 
psychiatric disability and his military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the claimed nexus since laypersons, such as the veteran, 
are not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for schizophrenia, and thus, the claim 
must be denied.  

ORDER

Service connection for schizophrenia is denied. 

____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


